Citation Nr: 1409907	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-01 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This issue was previously before the Board in August 2012 and was remanded for further development.  Specifically, the Board requested a VA examination be provided.  The requested action was completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The August 2012 Board remand also included several other issues.  The claims for service connection for posttraumatic stress disorder and residuals of a gunshot wound were both granted in a January 2013 rating decision.  This determination constituted a full grant of benefits sought on appeal for both issues, and they are therefore no longer before the Board.

Also included in the August 2012 Board remand were the issues of entitlement to service connection for a low back, left hip, and left knee disorders.  All three of these appeals were clearly withdrawn in the July 2013 written presentation of the Veteran's representative.  38 C.F.R. § 20.204.  Accordingly, these issues are also no longer before the Board.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The Virtual VA system includes additional VA treatment records submitted after the file was transferred to the Board that have not been initially considered by the RO.  However, the file includes a January 2014 written statement from the Veteran's representative waiving RO consideration of the additional evidence.  See 38 C.F.R. 20.1304(c).  Accordingly, appellate consideration may proceed without any prejudice to the Veteran.



FINDING OF FACT

Tinnitus began during, and has continued since, the Veteran's active service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  In this case, the Veteran is seeking service connection for tinnitus.  

As a threshold matter, the record reflects the Veteran served in combat during service, including as a door gunner on a helicopter in Vietnam.  Therefore, it is conceded that he was exposed to very loud noises during active service.  Accordingly, in-service acoustic trauma is established.

Medical records also reflect the Veteran is currently diagnosed with recurrent tinnitus, establishing a current disability.  See December 2012 VA examination report.

The Veteran did not report experiencing any ringing in his ears during service.  He was provided with a VA examination in December 2012 at which the VA examiner opined that because the Veteran had post-service occupational noise exposure, it was "unknown" if his tinnitus was a direct result of his service.  

However, the Court of Appeals for Veterans Claims (Court) has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In his August 2007 claim for benefits, the Veteran indicated he had experienced tinnitus since 1969, during his active service.  In post-service VA treatment records he consistently reported experiencing longstanding tinnitus for "as long as he can remember."  Likewise, at his December 2012 VA examination, the Veteran again reported having experienced tinnitus for as long as he can remember.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the VA examiner provided a negative opinion, but the opinion was largely based on the uncertainty of the impact of the Veteran's post-service noise exposure on the development of his tinnitus.  As such, the examiner's opinion does not rely on any medical information that would serve to undermine the Veteran's credible lay statements.

Essentially, the Veteran's statements have consistently related his tinnitus to his military service, and the claims file does not include any evidence which directly undermines such a contention.  As such, the Board concludes that the Veteran's credible statements are at least as probative as the evidence that weighs against his claim.  Therefore, resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met, and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 

ORDER

Service connection for tinnitus is granted.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


